Name: Commission Regulation (EC) NoÃ 797/2005 of 26 May 2005 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 27.5.2005 EN Official Journal of the European Union L 134/12 COMMISSION REGULATION (EC) No 797/2005 of 26 May 2005 fixing the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 31(3) thereof, Whereas: (1) Article 31 of Regulation (EC) No 1255/1999 provides that the difference between prices in international trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund within the limits resulting from agreements concluded in accordance with Article 300 of the Treaty. (2) Regulation (EC) No 1255/1999 provides that when the refunds on the products listed in Article 1 of the abovementioned Regulation, exported in the natural state, are being fixed, account must be taken of:  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination,  the aims of the common organisation of the market in milk and milk products which are to ensure equilibrium and the natural development of prices and trade on this market,  the limits resulting from agreements concluded in accordance with Article 300 of the Treaty, and  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports. (3) Article 31(5) of Regulation (EC) No 1255/1999 provides that when prices within the Community are being determined account should be taken of the ruling prices which are most favourable for exportation, and that when prices in international trade are being determined particular account should be taken of: (a) prices ruling on third-country markets; (b) the most favourable prices in third countries of destination for third-country imports; (c) producer prices recorded in exporting third countries, account being taken, where appropriate, of subsidies granted by those countries; and (d) free-at-Community-frontier offer prices. (4) Article 31(3) of Regulation (EC) No 1255/1999 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of the abovementioned Regulation according to destination. (5) Article 31(3) of Regulation (EC) No 1255/1999 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks; the amount of the refund may, however, remain at the same level for more than four weeks. (6) In accordance with Article 16 of Commission Regulation (EC) No 174/1999 of 26 January 1999 on specific detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds on milk and milk products (2), the refund granted for milk products containing added sugar is equal to the sum of the two components; one is intended to take account of the quantity of milk products and is calculated by multiplying the basic amount by the milk products content in the product concerned; the other is intended to take account of the quantity of added sucrose and is calculated by multiplying the sucrose content of the entire product by the basic amount of the refund valid on the day of exportation for the products listed in Article 1(1)(d) of Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (3), however, this second component is applied only if the added sucrose has been produced using sugar beet or cane harvested in the Community. (7) Commission Regulation (EEC) No 896/84 (4) laid down additional provisions concerning the granting of refunds on the change from one milk year to another; those provisions provide for the possibility of varying refunds according to the date of manufacture of the products. (8) For the calculation of the refund for processed cheese provision must be made where casein or caseinates are added for that quantity not to be taken into account. (9) It follows from applying the rules set out above to the present situation on the market in milk and in particular to quotations or prices for milk products within the Community and on the world market that the refund should be as set out in the Annex to this Regulation. (10) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The export refunds referred to in Article 31 of Regulation (EC) No 1255/1999 on products exported in the natural state shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 27 May 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 20, 27.1.1999, p. 8. Regulation as last amended by Regulation (EC) No 558/2005 (OJ L 94, 13.4.2005, p. 22). (3) OJ L 178, 30.6.2001, p. 1. Regulation as amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16). (4) OJ L 91, 1.4.1984, p. 71. Regulation as last amended by Regulation (EEC) No 222/88 (OJ L 28, 1.2.1988, p. 1). ANNEX to the Commission Regulation of 26 May 2005 fixing the export refunds on milk and milk products Product code Destination Unit of measurement Amount of refund 0401 10 10 9000 970 EUR/100 kg 1,548 0401 10 90 9000 970 EUR/100 kg 1,548 0401 20 11 9500 970 EUR/100 kg 2,393 0401 20 19 9500 970 EUR/100 kg 2,393 0401 20 91 9000 970 EUR/100 kg 3,028 0401 30 11 9400 970 EUR/100 kg 6,987 0401 30 11 9700 970 EUR/100 kg 10,49 0401 30 31 9100 L01 EUR/100 kg  L02 EUR/100 kg 17,84 A01 EUR/100 kg 25,49 0401 30 31 9400 L01 EUR/100 kg  L02 EUR/100 kg 27,87 A01 EUR/100 kg 39,82 0401 30 31 9700 L01 EUR/100 kg  L02 EUR/100 kg 30,74 A01 EUR/100 kg 43,91 0401 30 39 9100 L01 EUR/100 kg  L02 EUR/100 kg 17,84 A01 EUR/100 kg 25,49 0401 30 39 9400 L01 EUR/100 kg  L02 EUR/100 kg 27,87 A01 EUR/100 kg 39,82 0401 30 39 9700 L01 EUR/100 kg  L02 EUR/100 kg 30,74 A01 EUR/100 kg 43,91 0401 30 91 9100 L01 EUR/100 kg  L02 EUR/100 kg 35,03 A01 EUR/100 kg 50,05 0401 30 99 9100 L01 EUR/100 kg  L02 EUR/100 kg 35,03 A01 EUR/100 kg 50,05 0401 30 99 9500 L01 EUR/100 kg  L02 EUR/100 kg 51,49 A01 EUR/100 kg 73,55 0402 10 11 9000 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 12,43 A01 EUR/100 kg 15,00 0402 10 19 9000 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 12,43 A01 EUR/100 kg 15,00 0402 10 91 9000 L01 EUR/kg  068 EUR/kg  L02 EUR/kg 0,1243 A01 EUR/kg 0,1500 0402 10 99 9000 L01 EUR/kg  068 EUR/kg  L02 EUR/kg 0,1243 A01 EUR/kg 0,1500 0402 21 11 9200 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 12,43 A01 EUR/100 kg 15,00 0402 21 11 9300 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 38,25 A01 EUR/100 kg 49,08 0402 21 11 9500 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 39,91 A01 EUR/100 kg 51,24 0402 21 11 9900 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 42,53 A01 EUR/100 kg 54,60 0402 21 17 9000 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 12,43 A01 EUR/100 kg 15,00 0402 21 19 9300 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 38,25 A01 EUR/100 kg 49,08 0402 21 19 9500 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 39,91 A01 EUR/100 kg 51,24 0402 21 19 9900 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 42,53 A01 EUR/100 kg 54,60 0402 21 91 9100 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 42,80 A01 EUR/100 kg 54,93 0402 21 91 9200 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 43,05 A01 EUR/100 kg 55,27 0402 21 91 9350 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 43,50 A01 EUR/100 kg 55,83 0402 21 91 9500 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 46,74 A01 EUR/100 kg 60,00 0402 21 99 9100 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 42,80 A01 EUR/100 kg 54,93 0402 21 99 9200 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 43,05 A01 EUR/100 kg 55,27 0402 21 99 9300 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 43,50 A01 EUR/100 kg 55,83 0402 21 99 9400 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 45,90 A01 EUR/100 kg 58,93 0402 21 99 9500 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 46,74 A01 EUR/100 kg 60,00 0402 21 99 9600 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 50,04 A01 EUR/100 kg 64,23 0402 21 99 9700 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 51,90 A01 EUR/100 kg 66,64 0402 21 99 9900 L01 EUR/100 kg  068 EUR/100 kg  L02 EUR/100 kg 54,07 A01 EUR/100 kg 69,40 0402 29 15 9200 L01 EUR/kg  L02 EUR/kg 0,1243 A01 EUR/kg 0,1500 0402 29 15 9300 L01 EUR/kg  L02 EUR/kg 0,3825 A01 EUR/kg 0,4908 0402 29 15 9500 L01 EUR/kg  L02 EUR/kg 0,3991 A01 EUR/kg 0,5124 0402 29 15 9900 L01 EUR/kg  L02 EUR/kg 0,4253 A01 EUR/kg 0,5460 0402 29 19 9300 L01 EUR/kg  L02 EUR/kg 0,3825 A01 EUR/kg 0,4908 0402 29 19 9500 L01 EUR/kg  L02 EUR/kg 0,3991 A01 EUR/kg 0,5124 0402 29 19 9900 L01 EUR/kg  L02 EUR/kg 0,4253 A01 EUR/kg 0,5460 0402 29 91 9000 L01 EUR/kg  L02 EUR/kg 0,4280 A01 EUR/kg 0,5493 0402 29 99 9100 L01 EUR/kg  L02 EUR/kg 0,4280 A01 EUR/kg 0,5493 0402 29 99 9500 L01 EUR/kg  L02 EUR/kg 0,4590 A01 EUR/kg 0,5893 0402 91 11 9370 L01 EUR/100 kg  L02 EUR/100 kg 4,127 A01 EUR/100 kg 5,895 0402 91 19 9370 L01 EUR/100 kg  L02 EUR/100 kg 4,127 A01 EUR/100 kg 5,895 0402 91 31 9300 L01 EUR/100 kg  L02 EUR/100 kg 4,877 A01 EUR/100 kg 6,967 0402 91 39 9300 L01 EUR/100 kg  L02 EUR/100 kg 4,877 A01 EUR/100 kg 6,967 0402 91 99 9000 L01 EUR/100 kg  L02 EUR/100 kg 21,53 A01 EUR/100 kg 30,75 0402 99 11 9350 L01 EUR/kg  L02 EUR/kg 0,1055 A01 EUR/kg 0,1508 0402 99 19 9350 L01 EUR/kg  L02 EUR/kg 0,1055 A01 EUR/kg 0,1508 0402 99 31 9150 L01 EUR/kg  L02 EUR/kg 0,1095 A01 EUR/kg 0,1565 0402 99 31 9300 L01 EUR/kg  L02 EUR/kg 0,1288 A01 EUR/kg 0,1840 0402 99 39 9150 L01 EUR/kg  L02 EUR/kg 0,1095 A01 EUR/kg 0,1565 0403 90 11 9000 L01 EUR/100 kg  L02 EUR/100 kg 12,26 A01 EUR/100 kg 14,79 0403 90 13 9200 L01 EUR/100 kg  L02 EUR/100 kg 12,26 A01 EUR/100 kg 14,79 0403 90 13 9300 L01 EUR/100 kg  L02 EUR/100 kg 37,90 A01 EUR/100 kg 48,65 0403 90 13 9500 L01 EUR/100 kg  L02 EUR/100 kg 39,56 A01 EUR/100 kg 50,78 0403 90 13 9900 L01 EUR/100 kg  L02 EUR/100 kg 42,16 A01 EUR/100 kg 54,11 0403 90 19 9000 L01 EUR/100 kg  L02 EUR/100 kg 42,41 A01 EUR/100 kg 54,44 0403 90 33 9400 L01 EUR/kg  L02 EUR/kg 0,3790 A01 EUR/kg 0,4865 0403 90 33 9900 L01 EUR/kg  L02 EUR/kg 0,4216 A01 EUR/kg 0,5411 0403 90 51 9100 970 EUR/100 kg 1,548 0403 90 59 9170 970 EUR/100 kg 10,49 0403 90 59 9310 L01 EUR/100 kg  L02 EUR/100 kg 17,84 A01 EUR/100 kg 25,49 0403 90 59 9340 L01 EUR/100 kg  L02 EUR/100 kg 26,11 A01 EUR/100 kg 37,29 0403 90 59 9370 L01 EUR/100 kg  L02 EUR/100 kg 26,11 A01 EUR/100 kg 37,29 0403 90 59 9510 L01 EUR/100 kg  L02 EUR/100 kg 26,11 A01 EUR/100 kg 37,29 0404 90 21 9120 L01 EUR/100 kg  L02 EUR/100 kg 10,60 A01 EUR/100 kg 12,79 0404 90 21 9160 L01 EUR/100 kg  L02 EUR/100 kg 12,43 A01 EUR/100 kg 15,00 0404 90 23 9120 L01 EUR/100 kg  L02 EUR/100 kg 12,43 A01 EUR/100 kg 15,00 0404 90 23 9130 L01 EUR/100 kg  L02 EUR/100 kg 38,25 A01 EUR/100 kg 49,08 0404 90 23 9140 L01 EUR/100 kg  L02 EUR/100 kg 39,91 A01 EUR/100 kg 51,24 0404 90 23 9150 L01 EUR/100 kg  L02 EUR/100 kg 42,53 A01 EUR/100 kg 54,60 0404 90 29 9110 L01 EUR/100 kg  L02 EUR/100 kg 42,80 A01 EUR/100 kg 54,93 0404 90 29 9115 L01 EUR/100 kg  L02 EUR/100 kg 43,05 A01 EUR/100 kg 55,27 0404 90 29 9125 L01 EUR/100 kg  L02 EUR/100 kg 43,50 A01 EUR/100 kg 55,83 0404 90 29 9140 L01 EUR/100 kg  L02 EUR/100 kg 46,74 A01 EUR/100 kg 60,00 0404 90 81 9100 L01 EUR/kg  L02 EUR/kg 0,1243 A01 EUR/kg 0,1500 0404 90 83 9110 L01 EUR/kg  L02 EUR/kg 0,1243 A01 EUR/kg 0,1500 0404 90 83 9130 L01 EUR/kg  L02 EUR/kg 0,3825 A01 EUR/kg 0,4908 0404 90 83 9150 L01 EUR/kg  L02 EUR/kg 0,3991 A01 EUR/kg 0,5124 0404 90 83 9170 L01 EUR/kg  L02 EUR/kg 0,4253 A01 EUR/kg 0,5460 0404 90 83 9936 L01 EUR/kg  L02 EUR/kg 0,1055 A01 EUR/kg 0,1508 0405 10 11 9500 L01 EUR/100 kg  075 EUR/100 kg 118,16 L02 EUR/100 kg 93,35 A01 EUR/100 kg 125,86 0405 10 11 9700 L01 EUR/100 kg  075 EUR/100 kg 121,10 L02 EUR/100 kg 95,68 A01 EUR/100 kg 129,00 0405 10 19 9500 L01 EUR/100 kg  075 EUR/100 kg 118,16 L02 EUR/100 kg 93,35 A01 EUR/100 kg 125,86 0405 10 19 9700 L01 EUR/100 kg  075 EUR/100 kg 121,10 L02 EUR/100 kg 95,68 A01 EUR/100 kg 129,00 0405 10 30 9100 L01 EUR/100 kg  075 EUR/100 kg 118,16 L02 EUR/100 kg 93,35 A01 EUR/100 kg 125,86 0405 10 30 9300 L01 EUR/100 kg  075 EUR/100 kg 121,10 L02 EUR/100 kg 95,68 A01 EUR/100 kg 129,00 0405 10 30 9700 L01 EUR/100 kg  075 EUR/100 kg 121,10 L02 EUR/100 kg 95,68 A01 EUR/100 kg 129,00 0405 10 50 9300 L01 EUR/100 kg  075 EUR/100 kg 121,10 L02 EUR/100 kg 95,68 A01 EUR/100 kg 129,00 0405 10 50 9500 L01 EUR/100 kg  075 EUR/100 kg 118,16 L02 EUR/100 kg 93,35 A01 EUR/100 kg 125,86 0405 10 50 9700 L01 EUR/100 kg  075 EUR/100 kg 121,10 L02 EUR/100 kg 95,68 A01 EUR/100 kg 129,00 0405 10 90 9000 L01 EUR/100 kg  075 EUR/100 kg 125,54 L02 EUR/100 kg 99,17 A01 EUR/100 kg 133,72 0405 20 90 9500 L01 EUR/100 kg  075 EUR/100 kg 110,78 L02 EUR/100 kg 87,51 A01 EUR/100 kg 118,00 0405 20 90 9700 L01 EUR/100 kg  075 EUR/100 kg 115,20 L02 EUR/100 kg 91,01 A01 EUR/100 kg 122,71 0405 90 10 9000 L01 EUR/100 kg  075 EUR/100 kg 151,14 L02 EUR/100 kg 119,41 A01 EUR/100 kg 161,00 0405 90 90 9000 L01 EUR/100 kg  075 EUR/100 kg 120,90 L02 EUR/100 kg 95,50 A01 EUR/100 kg 128,76 0406 10 20 9100 A00 EUR/100 kg  0406 10 20 9230 L03 EUR/100 kg  L04 EUR/100 kg 14,01 400 EUR/100 kg  A01 EUR/100 kg 17,51 0406 10 20 9290 L03 EUR/100 kg  L04 EUR/100 kg 13,04 400 EUR/100 kg  A01 EUR/100 kg 16,29 0406 10 20 9300 L03 EUR/100 kg  L04 EUR/100 kg 5,72 400 EUR/100 kg  A01 EUR/100 kg 7,14 0406 10 20 9610 L03 EUR/100 kg  L04 EUR/100 kg 19,00 400 EUR/100 kg  A01 EUR/100 kg 23,76 0406 10 20 9620 L03 EUR/100 kg  L04 EUR/100 kg 19,29 400 EUR/100 kg  A01 EUR/100 kg 24,09 0406 10 20 9630 L03 EUR/100 kg  L04 EUR/100 kg 21,52 400 EUR/100 kg  A01 EUR/100 kg 26,89 0406 10 20 9640 L03 EUR/100 kg  L04 EUR/100 kg 31,62 400 EUR/100 kg  A01 EUR/100 kg 39,52 0406 10 20 9650 L03 EUR/100 kg  L04 EUR/100 kg 26,35 400 EUR/100 kg  A01 EUR/100 kg 32,94 0406 10 20 9830 L03 EUR/100 kg  L04 EUR/100 kg 9,79 400 EUR/100 kg  A01 EUR/100 kg 12,22 0406 10 20 9850 L03 EUR/100 kg  L04 EUR/100 kg 11,85 400 EUR/100 kg  A01 EUR/100 kg 14,82 0406 20 90 9100 A00 EUR/100 kg  0406 20 90 9913 L03 EUR/100 kg  L04 EUR/100 kg 24,27 400 EUR/100 kg  A01 EUR/100 kg 30,34 0406 20 90 9915 L03 EUR/100 kg  L04 EUR/100 kg 32,03 400 EUR/100 kg  A01 EUR/100 kg 40,05 0406 20 90 9917 L03 EUR/100 kg  L04 EUR/100 kg 34,06 400 EUR/100 kg  A01 EUR/100 kg 42,55 0406 20 90 9919 L03 EUR/100 kg  L04 EUR/100 kg 38,05 400 EUR/100 kg  A01 EUR/100 kg 47,57 0406 30 31 9710 L03 EUR/100 kg  L04 EUR/100 kg 2,89 400 EUR/100 kg  A01 EUR/100 kg 6,74 0406 30 31 9730 L03 EUR/100 kg  L04 EUR/100 kg 4,22 400 EUR/100 kg  A01 EUR/100 kg 9,89 0406 30 31 9910 L03 EUR/100 kg  L04 EUR/100 kg 2,89 400 EUR/100 kg  A01 EUR/100 kg 6,74 0406 30 31 9930 L03 EUR/100 kg  L04 EUR/100 kg 4,22 400 EUR/100 kg  A01 EUR/100 kg 9,89 0406 30 31 9950 L03 EUR/100 kg  L04 EUR/100 kg 6,14 400 EUR/100 kg  A01 EUR/100 kg 14,38 0406 30 39 9500 L03 EUR/100 kg  L04 EUR/100 kg 4,22 400 EUR/100 kg  A01 EUR/100 kg 9,89 0406 30 39 9700 L03 EUR/100 kg  L04 EUR/100 kg 6,14 400 EUR/100 kg  A01 EUR/100 kg 14,38 0406 30 39 9930 L03 EUR/100 kg  L04 EUR/100 kg 6,14 400 EUR/100 kg  A01 EUR/100 kg 14,38 0406 30 39 9950 L03 EUR/100 kg  L04 EUR/100 kg 6,94 400 EUR/100 kg  A01 EUR/100 kg 16,27 0406 30 90 9000 L03 EUR/100 kg  L04 EUR/100 kg 7,28 400 EUR/100 kg  A01 EUR/100 kg 17,06 0406 40 50 9000 L03 EUR/100 kg  L04 EUR/100 kg 37,18 400 EUR/100 kg  A01 EUR/100 kg 46,47 0406 40 90 9000 L03 EUR/100 kg  L04 EUR/100 kg 38,18 400 EUR/100 kg  A01 EUR/100 kg 47,73 0406 90 13 9000 L03 EUR/100 kg  L04 EUR/100 kg 41,99 400 EUR/100 kg  A01 EUR/100 kg 60,10 0406 90 15 9100 L03 EUR/100 kg  L04 EUR/100 kg 43,40 400 EUR/100 kg  A01 EUR/100 kg 62,10 0406 90 17 9100 L03 EUR/100 kg  L04 EUR/100 kg 43,40 400 EUR/100 kg  A01 EUR/100 kg 62,10 0406 90 21 9900 L03 EUR/100 kg  L04 EUR/100 kg 42,52 400 EUR/100 kg  A01 EUR/100 kg 60,71 0406 90 23 9900 L03 EUR/100 kg  L04 EUR/100 kg 37,34 400 EUR/100 kg  A01 EUR/100 kg 53,67 0406 90 25 9900 L03 EUR/100 kg  L04 EUR/100 kg 37,09 400 EUR/100 kg  A01 EUR/100 kg 53,09 0406 90 27 9900 L03 EUR/100 kg  L04 EUR/100 kg 33,58 400 EUR/100 kg  A01 EUR/100 kg 48,09 0406 90 31 9119 L03 EUR/100 kg  L04 EUR/100 kg 30,88 400 EUR/100 kg  A01 EUR/100 kg 44,25 0406 90 33 9119 L03 EUR/100 kg  L04 EUR/100 kg 30,88 400 EUR/100 kg  A01 EUR/100 kg 44,25 0406 90 33 9919 A00 EUR/100 kg  0406 90 33 9951 A00 EUR/100 kg  0406 90 35 9190 L03 EUR/100 kg  L04 EUR/100 kg 43,66 400 EUR/100 kg  A01 EUR/100 kg 62,79 0406 90 35 9990 L03 EUR/100 kg  L04 EUR/100 kg 43,66 400 EUR/100 kg  A01 EUR/100 kg 62,79 0406 90 37 9000 L03 EUR/100 kg  L04 EUR/100 kg 41,99 400 EUR/100 kg  A01 EUR/100 kg 60,10 0406 90 61 9000 L03 EUR/100 kg  L04 EUR/100 kg 46,27 400 EUR/100 kg  A01 EUR/100 kg 66,95 0406 90 63 9100 L03 EUR/100 kg  L04 EUR/100 kg 46,04 400 EUR/100 kg  A01 EUR/100 kg 66,40 0406 90 63 9900 L03 EUR/100 kg  L04 EUR/100 kg 44,25 400 EUR/100 kg  A01 EUR/100 kg 64,13 0406 90 69 9100 A00 EUR/100 kg  0406 90 69 9910 L03 EUR/100 kg  L04 EUR/100 kg 44,25 400 EUR/100 kg  A01 EUR/100 kg 64,13 0406 90 73 9900 L03 EUR/100 kg  L04 EUR/100 kg 38,54 400 EUR/100 kg  A01 EUR/100 kg 55,21 0406 90 75 9900 L03 EUR/100 kg  L04 EUR/100 kg 38,80 400 EUR/100 kg  A01 EUR/100 kg 55,80 0406 90 76 9300 L03 EUR/100 kg  L04 EUR/100 kg 34,99 400 EUR/100 kg  A01 EUR/100 kg 50,08 0406 90 76 9400 L03 EUR/100 kg  L04 EUR/100 kg 39,19 400 EUR/100 kg  A01 EUR/100 kg 56,10 0406 90 76 9500 L03 EUR/100 kg  L04 EUR/100 kg 37,28 400 EUR/100 kg  A01 EUR/100 kg 52,91 0406 90 78 9100 L03 EUR/100 kg  L04 EUR/100 kg 36,15 400 EUR/100 kg  A01 EUR/100 kg 52,81 0406 90 78 9300 L03 EUR/100 kg  L04 EUR/100 kg 38,33 400 EUR/100 kg  A01 EUR/100 kg 54,74 0406 90 78 9500 L03 EUR/100 kg  L04 EUR/100 kg 37,97 400 EUR/100 kg  A01 EUR/100 kg 53,89 0406 90 79 9900 L03 EUR/100 kg  L04 EUR/100 kg 31,00 400 EUR/100 kg  A01 EUR/100 kg 44,56 0406 90 81 9900 L03 EUR/100 kg  L04 EUR/100 kg 39,19 400 EUR/100 kg  A01 EUR/100 kg 56,10 0406 90 85 9930 L03 EUR/100 kg  L04 EUR/100 kg 42,31 400 EUR/100 kg  A01 EUR/100 kg 60,89 0406 90 85 9970 L03 EUR/100 kg  L04 EUR/100 kg 38,80 400 EUR/100 kg  A01 EUR/100 kg 55,80 0406 90 86 9100 A00 EUR/100 kg  0406 90 86 9200 L03 EUR/100 kg  L04 EUR/100 kg 35,61 400 EUR/100 kg  A01 EUR/100 kg 52,80 0406 90 86 9300 L03 EUR/100 kg  L04 EUR/100 kg 36,13 400 EUR/100 kg  A01 EUR/100 kg 53,36 0406 90 86 9400 L03 EUR/100 kg  L04 EUR/100 kg 38,36 400 EUR/100 kg  A01 EUR/100 kg 56,10 0406 90 86 9900 L03 EUR/100 kg  L04 EUR/100 kg 42,31 400 EUR/100 kg  A01 EUR/100 kg 60,89 0406 90 87 9100 A00 EUR/100 kg  0406 90 87 9200 L03 EUR/100 kg  L04 EUR/100 kg 29,68 400 EUR/100 kg  A01 EUR/100 kg 43,99 0406 90 87 9300 L03 EUR/100 kg  L04 EUR/100 kg 33,16 400 EUR/100 kg  A01 EUR/100 kg 49,00 0406 90 87 9400 L03 EUR/100 kg  L04 EUR/100 kg 34,03 400 EUR/100 kg  A01 EUR/100 kg 49,74 0406 90 87 9951 L03 EUR/100 kg  L04 EUR/100 kg 38,48 400 EUR/100 kg  A01 EUR/100 kg 55,09 0406 90 87 9971 L03 EUR/100 kg  L04 EUR/100 kg 38,48 400 EUR/100 kg  A01 EUR/100 kg 55,09 0406 90 87 9972 L03 EUR/100 kg  L04 EUR/100 kg 16,40 400 EUR/100 kg  A01 EUR/100 kg 23,57 0406 90 87 9973 L03 EUR/100 kg  L04 EUR/100 kg 37,79 400 EUR/100 kg  A01 EUR/100 kg 54,08 0406 90 87 9974 L03 EUR/100 kg  L04 EUR/100 kg 41,01 400 EUR/100 kg  A01 EUR/100 kg 58,45 0406 90 87 9975 L03 EUR/100 kg  L04 EUR/100 kg 41,83 400 EUR/100 kg  A01 EUR/100 kg 59,11 0406 90 87 9979 L03 EUR/100 kg  L04 EUR/100 kg 37,34 400 EUR/100 kg  A01 EUR/100 kg 53,67 0406 90 88 9100 A00 EUR/100 kg  0406 90 88 9300 L03 EUR/100 kg  L04 EUR/100 kg 29,29 400 EUR/100 kg  A01 EUR/100 kg 43,13 0406 90 88 9500 L03 EUR/100 kg  L04 EUR/100 kg 31,90 400 EUR/100 kg  A01 EUR/100 kg 45,57 NB: The product codes and the A series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended. The numeric destination codes are set out in Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). The other destinations are defined as follows: L01 Holy See, the United States of America and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control, L02 Andorra and Gibraltar, L03 Ceuta, Melilla, Iceland, Norway, Switzerland, Liechtenstein, Andorra, Gibraltar, Holy See (often referred to as Vatican City), Turkey, Romania, Bulgaria, Croatia, Canada, Australia, New Zealand and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control, L04 Albania, Bosnia and Herzegovina, Kosovo, Serbia and Montenegro and the former Yugoslav Republic of Macedonia. 970 includes the exports referred to in Articles 36(1)(a) and (c) and 44(1)(a) and (b) of Commission Regulation (EC) No 800/1999 (OJ L 102, 17.4.1999, p. 11) and exports under contracts with armed forces stationed on the territory of a Member State which do not come under its flag.